PRICE, Judge.
Plaintiff appeals a judgment denying his demand for a restricted driver’s license under La. R.S. 32:415.1. The trial court rejected his demand on a finding that he had received a prior license suspension under R.S. 32:414 B(2) and was therefore not entitled to the relief sought.
Since the issues involved on this appeal are identical to those raised in Ussery v. State of Louisiana Through the Department of Public Safety, 388 So.2d 134 (La. App.2d Cir. 1980), we affirm for the reasons set forth in that opinion.